[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
In this civil action the plaintiff claims, inter alia, that she was assaulted by John Sessa and that the defendant is legally responsible for that assault and her resulting injuries. The plaintiff sought disclosure of certain of Sessa's medical records at the defendant's deposition. The defendant has filed a motion for protective order based on the presumptive confidentiality of those records under state and federal law. See 42 U.S.C. § 290dd-3; General Statutes §§ 52-146c — 52-146f. Sessa, however, is not a party to this action nor does he have notice of the pendency of the plaintiff's motion. It appears that he either is in-patient or is resident at Connecticut Valley Hospital in Middletown, Ct.
The plaintiff, therefore, is ordered to give notice of the pendency of her request for production and of the defendant's motion for protective order to John Sessa and his conservator, if he has any, and give him or them notice that they may be heard on the request for disclosure and the defendant's motion for protective order on Monday, July 12, 1999 at 9:30 A.M. in courtroom 6E, Superior Court, 235 Church St., New Haven, Ct. A CT Page 6790 copy of the request for disclosure and motion for protective order shall be attached to the notice, and the notice shall be returned to court with proof of service.
Dated at New Haven this 4th day of June, 1999.
BY THE COURT
---------------------- Bruce L. LevinJudge of the Superior Court